2021 IL App (2d) 190649
                                 No. 2-19-0649
                            Opinion filed May 3, 2021
_____________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 91-CF-1904
                                       )
ELOY SIMENTAL,                         ) Honorable
                                       ) Salvatore LoPiccolo Jr.,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Presiding Justice Bridges and Justice Hudson concurred in the judgment and opinion.

                                             OPINION

¶1     Defendant, Eloy Simental, appeals from the judgment of the circuit court of Kane County

denying his motion for leave to file a successive postconviction petition alleging that his 60-year

prison sentence, imposed for an offense committed when he was a juvenile, was an

unconstitutional de facto life sentence because the trial court sentenced defendant without first

considering his youth and its attendant characteristics. The court denied defendant’s motion for

leave to file the petition, finding that defendant failed to establish the requisite prejudice, because

the 60-year sentence was not a de facto life sentence since defendant was eligible for day-for-day

good-time credit. For the reasons that follow, we reverse and remand for a new sentencing hearing.

¶2                                       I. BACKGROUND
2021 IL App (2d) 190649


¶3     Following a jury trial, defendant was convicted under an accountability theory of first-

degree murder (Ill. Rev. Stat. 1991, ch. 38, ¶ 9-1(a)(1)) in the 1991 shooting death of Cesar

Montalvo, a high-ranking member of the Latin Kings street gang. On the date of the offense,

defendant was 16 years old. On October 16, 1992, the trial court sentenced defendant to 60 years

in prison. In imposing sentence, the court made a few references to defendant’s age, noting that it

must take defendant’s age into account. It stated that defendant did not have a bad record “for a

fellow your age” but that it would hold prior offenses involving weapons against “somebody your

age.” In sentencing defendant to 60 years, the court stated, “as a result of your age, I’m not gonna

extend this, but I am giving you as much as I can on the normal term.” The law in effect at the

time of defendant’s offense allowed for day-for-day credit against every sentence except a natural

life sentence. See 730 ILCS 5/3-6-3(a)(2) (West 1992).

¶4     On direct appeal, defendant raised four issues, including whether his sentence was

excessive. He argued that the trial court did not give adequate weight to his lack of a prior criminal

record or his rehabilitative potential. We affirmed. See People v. Simental, No. 2-92-1349 (1994)

(unpublished order under Illinois Supreme Court Rule 23).

¶5     Thereafter, in 1995, defendant filed a postconviction petition raising 12 claims of error,

none of which related to his sentence. The trial court denied the petition following an evidentiary

hearing, and we affirmed. People v. Simental, No. 2-97-0510 (1999) (unpublished order under

Illinois Supreme Court Rule 23).

¶6     Defendant filed another postconviction petition in 1999. The trial court denied the petition,

finding that it lacked jurisdiction due to the pendency of defendant’s appeal from the denial of his

first petition. Defendant filed a notice of appeal from the denial of the 1999 petition, but he then




                                                -2-
2021 IL App (2d) 190649


withdrew it. Defendant next filed, in 2004, a motion for leave to file a successive postconviction

petition, which was denied. No appeal was taken.

¶7      On May 20, 2019, defendant filed a motion for leave to file a successive postconviction

petition. In that motion, defendant alleged that his sentence violated the eighth amendment to the

United States Constitution (U.S. Const., amend. VIII). He alleged that he had cause for failing to

raise the issue in his initial petition, because it was not until People v. Buffer, 2019 IL 122327, that

our supreme court held that a sentence greater than 40 years was a de facto life sentence, such that

it could not be imposed upon a juvenile without first considering the offender’s youth and its

attendant characteristics. Defendant alleged that he was prejudiced in that he was 16 at the time of

the offense, his 60-year sentence was a de facto life sentence, and the trial court imposed the

sentence without first considering defendant’s youth and its attendant characteristics. Defendant

included with his motion his proposed successive petition, arguing that his sentence was

unconstitutional. He asked that his sentence be vacated, that counsel be appointed to represent him,

and that he be resentenced to a term of 40 years or less.

¶8      On June 28, 2019, in a written order, the trial court denied defendant’s motion for leave to

file his successive petition. Although the court agreed that defendant established cause for failing

to raise his constitutional claim in his initial petition, the court found that defendant failed to

establish prejudice. According to the court, because defendant was eligible for day-for-day credit

at the time of sentencing, his 60-year sentence was, in effect, a 30-year sentence, which was below

the 40-year limit established by our supreme court in Buffer. Thus, the court concluded that,

because defendant was not serving a de facto life sentence, he cannot establish an eighth

amendment violation.

¶9      This timely appeal followed.


                                                 -3-
2021 IL App (2d) 190649


¶ 10                                         II. ANALYSIS

¶ 11       Defendant contends that he alleged sufficient cause and prejudice to file his successive

petition. There is no dispute that defendant established the requisite cause. The issue here is

whether defendant established the requisite prejudice. Defendant argues that he established

prejudice because his 60-year sentence, which was imposed for an offense committed when he

was 16 years old, was a de facto life sentence that was imposed without proper consideration of

his youth and its attendant characteristics, in violation of both the United States and Illinois

Constitutions. Defendant argues that the trial court erred in concluding that, because defendant

was eligible for day-for-day credit, his sentence was not a de facto life sentence. The State responds

that defendant cannot establish prejudice, because, taking into consideration applicable day-for-

day sentencing credit, defendant was eligible for release in less than 40 years and thus did not

receive a de facto life sentence. The State further argues that defendant’s sentence was not a

de facto life sentence, because he has since been released from prison after serving less than 30

years. 1




           1
               According to the Department of Corrections (DOC) website, defendant is currently on

parole, effective November 13, 2020, with a projected discharge date of November 13, 2023. See

Internet Inmate Status, Ill. Dep’t of Corr., https://www.idoc.state.il.us/subsections/search/inms

_print.asp?idoc=B37741 (last visited Apr. 19, 2021) [https://perma.cc/UN2G-DB9B]. We may

take judicial notice of the contents of the DOC website. See People v. Young, 355 Ill. App. 3d 317,

321 n.1 (2005).




                                                  -4-
2021 IL App (2d) 190649


¶ 12   The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1(a)(1) (West 2018)) offers a

procedural device by which a criminal defendant may assert that his conviction was based on a

substantial denial of his rights under the federal or state constitutions or both. Proceedings on a

postconviction petition are collateral to proceedings in a direct appeal and focus on constitutional

claims that have not and could not have been previously adjudicated. Buffer, 2019 IL 122327, ¶ 12.

The Act contemplates the filing of a single petition. 725 ILCS 5/122-3 (West 2018). However,

section 122-1(f) of the Act provides an exception to this rule, permitting a successive petition if

the defendant first obtains permission from the court after demonstrating both cause for failing to

bring the claim in his initial postconviction proceeding and resulting prejudice. Id. § 122-1(f). To

establish cause, a defendant must show some objective factor external to the defense that impeded

his ability to raise the claim in the initial postconviction proceeding. Id. § 122-1(f)(1); People v.

Holman, 2017 IL 120655, ¶ 26. To establish prejudice, a defendant must show that the claimed

constitutional error so infected the proceeding that the result violated due process. 725 ILCS 5/122-

1(f)(2) (West 2018); Holman, 2017 IL 120655, ¶ 26. The court should deny the motion for leave

to file a successive petition only when it is clear from a review of the proposed petition and

supporting documents that the defendant’s claim fails as a matter of law or where those

submissions are insufficient to justify further proceedings. People v. Bailey, 2017 IL 121450, ¶ 21.

We review de novo the denial of leave to file a successive petition. Id. ¶ 13.

¶ 13   The eighth amendment to the United States Constitution prohibits, inter alia, “cruel and

unusual punishments” (U.S. Const., amend. VIII) and applies to the states through the fourteenth

amendment (U.S. Const., amend. XIV). Buffer, 2019 IL 122327, ¶ 15. In Miller v. Alabama, 567

U.S. 460, 479 (2012), the United States Supreme Court held that the eighth amendment “forbids a

sentencing scheme that mandates life in prison without possibility of parole for juvenile


                                                -5-
2021 IL App (2d) 190649


offenders.” The Court made clear that its holding was not a categorical ban on life-without-parole

sentences for juveniles. Id. Rather, it required that, in imposing such a sentence, the trial court

must “take into account how children are different, and how those differences counsel against

irrevocably sentencing them to a lifetime in prison.” Id. at 480.

¶ 14   The Supreme Court subsequently held that Miller applied retroactively to cases on

collateral review. Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 736 (2016); see

also People v. Davis, 2014 IL 115595. The Illinois Supreme Court has since held that Miller

applies to discretionary sentences of life without parole (Holman, 2017 IL 120655, ¶ 40) and to

de facto life sentences, i.e., “[a] mandatory term-of-years sentence that cannot be served in one

lifetime” (People v. Reyes, 2016 IL 119271, ¶ 9).

¶ 15   Recently, in Buffer, 2019 IL 122327, our supreme court considered whether the defendant’s

50-year prison sentence, imposed for a crime he committed when he was 16 years old, violated the

eighth amendment. After reviewing Miller and its progeny, the court stated that, to prevail on his

claim, the defendant “must show that (1) the defendant was subject to a life sentence, mandatory

or discretionary, natural or de facto, and (2) the sentencing court failed to consider youth and its

attendant characteristics in imposing the sentence.” Id. ¶ 27. On the issue of whether the defendant

showed that he was subject to a de facto life sentence, the court concluded that “a prison sentence

of 40 years or less imposed on a juvenile offender does not constitute a de facto life sentence in

violation of the eight amendment.” Id. ¶ 41. It specifically noted that such a sentence “provides

‘ “some meaningful opportunity to obtain release based on demonstrated maturity and

rehabilitation.” ’ ” Id. (quoting Miller, 567 U.S. at 479, quoting Graham v. Florida, 560 U.S. 48,

75 (2010)). Thus, the supreme court concluded that, because the defendant was sentenced to 50




                                                -6-
2021 IL App (2d) 190649


years’ imprisonment without the trial court first considering the defendant’s youth and its attendant

characteristics, the sentence violated the eighth amendment. Id. ¶ 42.

¶ 16   Under Buffer, defendant’s 60-year sentence, imposed for an offense committed when he

was 16 years old, is a de facto life sentence. Contrary to the State’s argument, the fact that

defendant was eligible for day-for-day credit does not remove his sentence from a Buffer analysis.

In several recent cases, the First District has held that statutory sentencing credit is irrelevant to

determining whether a prison sentence constitutes a de facto life sentence. See People v. Hill, 2020

IL App (1st) 171739; People v. Daniel, 2020 IL App (1st) 172267; People v. Thornton, 2020 IL

App (1st) 170677; People v. Peacock, 2019 IL App (1st) 170308.

¶ 17   In Peacock, the juvenile defendant was sentenced to 80 years’ imprisonment and, because

the offense occurred in 1995, was eligible for day-for-day credit. Peacock, 2019 IL App (1st)

170308, ¶ 3. The court held that the defendant’s 80-year sentence was a de facto life sentence,

even though the defendant was eligible for day-for-day credit and thus might be eligible for release

after 40 years. Id. ¶¶ 17-18. The court explained its conclusion as follows:

               “Defendant was not sentenced to 40 years’ imprisonment but was instead sentenced

       to 80 years’ imprisonment with the mere possibility of release after 40 years. Moreover, to

       serve a sentence of 40 years, he must receive every single day of good conduct credit for

       which he could be eligible. Defendant’s receipt of day-for-day credit is not guaranteed.

       [Citations.] The [DOC] ‘has the right to revoke good-conduct credits for disciplinary

       infractions, [and] an inmate’s right to receive the credits is contingent upon his good

       behavior while in prison.’ [Citations.] The [DOC] ‘ultimately has discretion as to whether

       defendant will be awarded any credit,’ and the trial court has no control over the manner

       in which a defendant’s good conduct credit is earned or lost. [Citation.] Accordingly, we


                                                -7-
2021 IL App (2d) 190649


       conclude that defendant’s 80-year sentence, for which he may receive day-for-day credit,

       constitutes a de facto life sentence.” Id. ¶ 19.

¶ 18   Relying on Peacock, the First District in both Thornton and Daniel held that the

defendants’ 70-year sentences were de facto life sentences despite the defendants’ eligibility for

day-for-day good-time credit, which would likely reduce their sentences to 35 years. Thornton,

2020 IL App (1st) 170677, ¶¶ 18-22; Daniel, 2020 IL App (1st) 172267, ¶ 26. In each case, the

court emphasized that day-for-day credit was not guaranteed and that it was the DOC, not the trial

court, that had the ultimate discretion as to whether the defendant will receive credit. Thornton,

2020 IL App (1st) 170677, ¶ 22; Daniel, 2020 IL App (1st) 172267, ¶ 24.

¶ 19   Most recently, in Hill, the First District reaffirmed its holdings in Peacock, Thornton, and

Daniel, concurring with the reasoning expressed in Peacock that day-for-day credit is not

guaranteed. Hill, 2020 IL App (1st) 171739, ¶¶ 34, 37. The Hill court added to Peacock’s

reasoning, noting that “[t]he language in Buffer focuses on the sentence ‘imposed’ not the sentence

served.” Id. ¶ 37. In addition, the Hill court reviewed in detail the DOC’s regulations governing

the revocation of sentencing credit, which, it noted, were promulgated at the express instruction of

the General Assembly. Id. ¶¶ 38-40. The Hill court stated that its review confirmed Peacock’s

rationale that the trial court has no control over a defendant’s good-time credit, noting that

“[s]tatutory day-for-day credit provides nothing more than a baseline, and the baseline can be

altered by the General Assembly’s express grant of discretionary authority to the [DOC].” Id. ¶ 41.

¶ 20   The State argues that we should decline to follow Peacock and Thornton (neither party

cites Daniel or Hill), because those cases “neglect the core premise of Miller and its progeny,” i.e.,

“the concern that a life sentence without parole for a juvenile offender provides the juvenile with

no opportunity for release.” The State asks us to hold that a sentence under which a defendant has


                                                -8-
2021 IL App (2d) 190649


a meaningful opportunity for release in 40 years or less is not a de facto life sentence. The State

made the same argument in Thornton, asserting that, because the defendant had a meaningful

opportunity for release after serving only 35 years, his 70-year sentence did not fall within the

scope of Miller, which focused on life sentences without the possibility of parole. See Thornton,

2020 IL App (1st) 170677, ¶ 21. The Thornton court rejected the State’s argument, refusing to

consider the defendant’s sentence as anything other than a 70-year term and noting, as it did in

Peacock, that day-for-day credit is not guaranteed and is left to the discretion of the DOC. Id. ¶ 22.

We agree with the reasoning of Thornton and Peacock, as well as the more recent cases of Daniel

and Hill.

¶ 21      Also, the fact that defendant is currently on parole does not warrant a different conclusion.

To be sure, here, as the State notes, unlike in Thornton and Peacock, any uncertainty as to whether

defendant will be awarded the day-to-day credit has been removed, as defendant has been released

from prison on parole and presumably has received all day-for-day credit available to him.

However, defendant’s sentence has not yet been discharged. As defendant points out, “ ‘[a] person

on parole remains subject to the sentence of commitment to the [DOC] for the period of time

specified by the court.’ ” People v. McChriston, 2014 IL 115310, ¶ 14 (quoting People v. Williams,

66 Ill. 2d 179, 187 (1977)). Thus, until discharged, defendant remains subject to the remainder of

the 60-year sentence imposed by the trial court, a sentence well over the 40-year benchmark set in

Buffer.

¶ 22      Because defendant was sentenced to a de facto life sentence, the trial court, in imposing

sentence, was required to first consider defendant’s youth and its attendant characteristics. See

Holman, 2017 IL 120655, ¶ 46 (articulating the factors that the court must consider when imposing

a de facto life sentence on a juvenile defendant); Thornton, 2020 IL App (1st) 170677, ¶ 24;


                                                  -9-
2021 IL App (2d) 190649


Peacock, 2019 IL App (1st) 170308, ¶ 22. The record makes clear that the trial court failed to do

so, noting defendant’s age only in passing a few times. See Peacock, 2019 IL App (1st) 170308,

¶ 24 (“the court’s mere awareness of a defendant’s age *** does not provide evidence that the

circuit court specifically considered defendant’s youth and its attendant characteristics”).

Accordingly, we hold that defendant’s sentence violates the eighth amendment.

¶ 23   Based on the foregoing, we agree with defendant that the proper remedy is to remand this

matter for a new sentencing hearing rather than for further postconviction proceedings. See Buffer,

2019 IL 122327, ¶ 47; Daniel, 2020 IL App (1st) 172267, ¶¶ 30-31; Thornton, 2020 IL App (1st)

170677, ¶ 26; Peacock, 2019 IL App (1st) 170308, ¶ 25.

¶ 24                                   III. CONCLUSION

¶ 25   For the reasons stated, we reverse the judgment of the circuit court of Kane County and

remand for further proceedings consistent with this order.

¶ 26   Reversed and remanded.




                                              - 10 -
2021 IL App (2d) 190649



                                  No. 2-19-0649


 Cite as:                 People v. Simental, 2021 IL App (2d) 190649


 Decision Under Review:   Appeal from the Circuit Court of Kane County, No. 91-CF-
                          1904; the Hon. Salvatore LoPiccolo Jr., Judge, presiding.


 Attorneys                James E. Chadd, Thomas A. Lilien, and Erin S. Johnson, of State
 for                      Appellate Defender’s Office, of Elgin, for appellant.
 Appellant:


 Attorneys                Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
 for                      Delfino, Edward R. Psenicka, and Steven A. Rodgers, of State’s
 Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                       - 11 -